DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed June 21, 2021 is acknowledged and has been entered.  Claims 1 and 4 have been amended.

2.	Claims 1-11 have been examined.

Grounds of Objection and Rejection Withdrawn
3.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed March 19, 2021.

Examiner’s Comment
4.	As previously noted the specification defines the term “treating” as meaning  “slowing, interrupting, arresting, alleviating, stopping, reducing, or reversing the progression or severity of an existing symptom, disorder, condition, or disease [underscoring added for emphasis]” (page 37, lines 23-25); therefore the Examiner reverses his opinion that by “treating cancer” according to the preamble of claim 1 the claimed invention may be intended for use in preventing the onset or development of cancer in the patient (since the disease must exist in the patient if it is to be treated using the claimed invention as intended). 

Claim Objections
5.	Claim 1 is objected to because the claim recites, “SEQ ID: 2” in line 5.  For the sake of consistency, if for no other reason, it is suggested that the claim be amended to recite, “SEQ ID NO: 2”. 


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-4 and 8-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,253,096 in view of Sakuishi et al. (J. Exp. Med. 2010 Sep 27; 207 (10): 2187-94) and Rosenberg et al. (Lancet. 2016 May 7; 387 (10031): 1909-20).
Beginning at page 10 of the amendment filed June 21, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Claims 1-30 of U.S. Patent No. 10,253,096 are drawn to an antibody and a method of treating cancer or more particularly any of melanoma, lung cancer or more particular non-small cell lung cancer, head and neck cancer, colorectal cancer, pancreatic cancer, gastric cancer, kidney cancer, bladder cancer, prostate cancer, breast cancer, ovarian cancer, esophageal cancer, soft tissue sarcoma, or liver cancer, said method comprising administering to a patient in need thereof an effective amount of the antibody, wherein the antibody that specifically binds to human Tim-3 and comprises a heavy chain variable domain and a light chain variable domain that are identical to those of the anti-human Tim-3 antibody to which the instant claims are directed, either simultaneously, separately, or sequentially, in combination with ionizing radiation or a chemotherapeutic agent. 
Sakuishi et al. teaches combined targeting of the Tim-3/galectin-9 and PD-1/PD-L1 immune checkpoint pathways is more effective in controlling tumor growth than either targeting either pathway alone; see entire document (e.g., the abstract).   Moreover Sakuishi et al. teaches that the therapeutic effectiveness of a combination of an antibody that binds to Tim-3 and an antibody that binds to PD-L1 was consistently better than when either of the antibodies is used alone (see, e.g., page 2192). 
Notably, while Sakuishi et al. teaches combined targeting of the Tim-3/galectin-9 and PD-1/PD-L1 immune checkpoint pathways is more effective in controlling tumor growth than either targeting either pathway alone, Sakuishi et al. does not expressly teach a blocking antibody that specifically binds to human PD-L1, which is suitably used in treating cancer in human patients.
Rosenberg et al. teaches PD-L1 is an immune checkpoint that negatively regulates T-cell function by binding to its receptors PD-1 or B7-1 on activated T lymphocytes and other immune cells and because T lymphocytes have a central role in mediating acquired anti-tumor immunity, expression of PD-L1 in the tumor microenvironment endows tumors with a mechanism to evade eradication by the host immune system; see entire document (e.g., page 1910). Rosenberg et al. teaches PD-L1 is broadly expressed across a wide 
Absent a showing of any unobvious difference, the antibody having the designation atezolizumab, as described by Rosenberg et al., is deemed the same as the antibody having this same designation to which claim 4 is directed.
The claims of U.S. Patent No. 10,253,096 do not recite administering to the patient in need an inhibitory antibody that specifically binds to human PD-L1 and blocks binding of PD-L1 to a receptor thereof (e.g., PD-1) or more particularly atezolizumab, but nevertheless in view of Sakuishi et al. and Rosenberg et al. it would have been obvious to one ordinarily skilled in the art to have practice the method of treatment as recited by claims 26-30 of the patent by administering the anti-human Tim-3 antibody in combination with the anti-PD-L1 antibody atezolizumab to treat bladder cancer or more particularly urothelial cancer.
	
8.	Claims 1-3 and 8-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 10-12 of copending Application No. 16/346,922.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of the copending application are drawn to a method of treating cancer comprising administering to a patient an anti-human Tim-3 (SEQ ID NO: 1) antibody in simultaneous, separate, or sequential combination with an effective amount of an anti-human PD-1 (SEQ ID NO: 34) antibody, wherein the anti-human Tim-3 antibody 
It appears that the anti-human Tim-3 antibody to which the claims of the copending application are directed is indistinguishable from the anti-human Tim-3 antibody to which the instant claims are directed.
Then, although according to the claims of the copending application the anti-human Tim-3 antibody is administered to the cancer patient in combination with an anti-PD-1 antibody, it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the method according to the claims of the copending application except by using a combination of the anti-human Tim-3 antibody and an anti-PD-L1 antibody, as presently claimed.  This is because it was known at the time that PD-1 is the receptor of PD-L1 and that the anti-PD-1 antibodies to which the claims of the copending application are directed (e.g., nivolumab) function to block binding of the receptor to its ligands.  Therefore, inasmuch as it would be obvious to use either or both of a blocking anti-PD-1 antibody, which inhibits binding of PD-1 to PD-L1, and a blocking anti-PD-L1 antibody, which inhibits binding of PD-L1 to PD-1,  it is submitted that the claimed invention is an obvious variation of the method claimed by the copending application.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

9.	Claims 1-4 and 8-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 10-12 of copending Application No. 16/346,922 in view of Sakuishi et al. (J. Exp. Med. 2010 Sep 27; 207 (10): 2187-94) and Rosenberg et al. (Lancet. 2016 May 7; 387 (10031): 1909-20). 
The claims of the copending application are drawn to a method of treating cancer 
It appears that the anti-human Tim-3 antibody to which the claims of the copending application are directed is indistinguishable from the anti-human Tim-3 antibody to which the instant claims are directed.
Sakuishi et al. teaches combined targeting of the Tim-3/galectin-9 and PD-1/PDL1 immune checkpoint pathways is more effective in controlling tumor growth than either targeting either pathway alone; see entire document (e.g., the abstract). Moreover Sakuishi et al. teaches that the therapeutic effectiveness of a combination of an antibody that binds to Tim-3 and an antibody that binds to PD-L1 was consistently better than when either of the antibodies is used alone (see, e.g., page 2192).
Then, while Sakuishi et al. teaches combined targeting of the Tim-3/galectin-9 and PD-1/PD-L1 immune checkpoint pathways is more effective in controlling tumor growth than either targeting either pathway alone, Sakuishi et al. does not expressly teach a blocking antibody that specifically binds to human PD-L1, which is suitably used in treating cancer in human patients. Nevertheless, this deficiency is remedied by the teachings of Rosenberg et al. 
Rosenberg et al. teaches PD-L1 is an immune checkpoint that negatively regulates T-cell function by binding to its receptors PD-1 or B7-1 on activated T lymphocytes and other immune cells and because T lymphocytes have a central role in mediating acquired anti-tumor immunity, expression of PD-L1 in the tumor microenvironment endows tumors with a mechanism to evade eradication by the host immune system; see entire document (e.g., page 1910). Rosenberg et al. teaches PD-L1 is broadly expressed across a wide range of malignancies, including urothelial carcinoma, a type of bladder cancer, and blockade of the PD-L1/PD-1 pathway has been shown to produce overall survival benefits 
Therefore, in view of the teachings of Sakuishi et al. and Rosenberg et al., although according to the claims of the copending application the anti-human Tim-3 antibody is administered to the cancer patient in combination with an anti-PD-1 antibody, it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the method according to the claims of the copending application except by using a combination of the anti-human Tim-3 antibody and an anti-PD-L1 antibody, as presently claimed.  This is because it was known at the time that PD-1 is the receptor of PD-L1 and that the anti-PD-1 antibodies to which the claims of the copending application are directed (e.g., nivolumab) function to block binding of the receptor to its ligands.  Therefore, inasmuch as it would be obvious to use either or both of a blocking anti-PD-1 antibody, which inhibits binding of PD-1 to PD-L1, and a blocking anti-PD-L1 antibody, which inhibits binding of PD-L1 to PD-1,  it is submitted that the claimed invention is an obvious variation of the method claimed by the copending application.  Moreover since Rosenberg et al. teaches the use of atezolizumab, in particular, it would have been obvious to practice the method according to claim 4 in which the anti-human PD-L1 antibody used in combination with the anti-human Tim-3 antibody is an antibody comprising a light chain comprising the amino acid sequence of SEQ ID NO: 29 and a heavy chain comprising the amino acid sequence of SEQ ID NO: 30 (e.g., atezolizumab). 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
10.	No claim is allowed.

11.	As before noted, the prior art made of record and not relied upon is considered 
	Zhou et al. (Blood. 2011 Apr 28; 117 (17):4501-10) teaches combined PD-1/PD-L1 and Tim-3/galectin-9 blockade for treating cancer is more effective than blockade of only one or the other immune checkpoint pathway. 
Jin et al. (Proc. Natl. Acad. Sci. USA. 2010 Aug 17; 107 (33): 14733-8) teaches targeting both PD-1/PD-L1 and Tim-3/galectin-9 immune checkpoint pathways is an effective strategy for reversing or preventing exhaustion of PD-1 and Tim-3-coexpressing CD8+ CTL.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
October 25, 2021